Exhibit 10.9


EXECUTION VERSION


THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of May 14, 2019, is entered into among
ARCH RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement
(as defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).
RECITALS
1.The parties hereto are parties to the Third Amended and Restated Receivables
Purchase Agreement, dated as of October 5, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.    Amendment to the Agreement. Clause (ii) of the definition of
“Excess Concentration” set forth in Exhibit I of the Agreement is hereby amended
in its entirety by amending and restating it as follows:
“(ii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool that have a stated maturity which is
more than 45 days after the original invoice date of such Eligible Receivables
exceeds 30% (or solely during a Minimum Liquidity Period, such lesser percentage
(not to be reduced below 10%) from time to time designated by the Administrator
or any Purchaser Agent in its sole discretion in a written notice delivered to
Seller and each Purchaser Agent) of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus”
SECTION 3.    Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator, the Purchaser
Agents and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties made
by such Person in the Agreement and each of the other Transaction Documents are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).





--------------------------------------------------------------------------------





(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their respective
terms.
(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
SECTION 4.    Effect of Amendment; Ratification. All provisions of the
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Agreement (or in any other Transaction Document) to “the Receivables
Purchase Agreement”, “this Agreement”, “hereof”, “herein” or words of similar
effect, in each case referring to the Agreement shall be deemed to be references
to the Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as specifically set forth herein. The
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof, upon receipt by the Administrator of duly executed counterparts of
this Amendment.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York (including for
such purposes Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
SECTION 9.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
SECTION 10.    Ratification. After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance


732261075 15494375
2
 




--------------------------------------------------------------------------------





Guaranty and acknowledges that the Performance Guaranty has continued and shall
continue in full force and effect in accordance with its terms.
SECTION 11.    Transaction Document. For the avoidance of doubt, each party
hereto agrees that this Amendment constitutes a Transaction Document.
SECTION 12.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






732261075 15494375
3
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


ARCH RECEIVABLE COMPANY, LLC,
as Seller




By:    /s/ Matthew C. Giljum            
Name:    Matthew C. Giljum
Title:    Vice President and Treasurer




ARCH COAL SALES COMPANY, INC.,
as Servicer




By:    /s/ John T. Drexler                
Name:    John T. Drexler
Title:    Vice President and Treasurer






ARCH COAL INC.,
as Performance Guarantor




By:    /s/ Robert G. Jones                
Name:    Robert G. Jones
Title: Senior Vice President – Law, General Counsel and Secretary




732261075 15494375
1
Third Amendment to Third A&R RPA
(Arch Coal)




--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:    /s/ Michael Brown                
Name:    Michael Brown
Title:    Senior Vice President








PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent




By:    /s/ Michael Brown                
Name:    Michael Brown
Title: Senior Vice President








PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant




By:    /s/ Michael Brown                
Name:    Michael Brown
Title: Senior Vice President








PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser




By:    /s/ Michael Brown                
Name: Michael Brown
Title: Senior Vice President


732261075 15494375
2
Third Amendment to Third A&R RPA
(Arch Coal)




--------------------------------------------------------------------------------








REGIONS BANK,
as a Purchaser Agent




By:    /s/ Mark A. Kassis                
Name: Mark A. Kassis
Title: Managing Director








REGIONS BANK,
as a Related Committed Purchaser




By:    /s/ Mark A. Kassis                
Name: Mark A. Kassis
Title: Managing Director








REGIONS BANK,
as an LC Participant




By:    /s/ Mark A. Kassis                
Name: Mark A. Kassis
Title: Managing Director


732261075 15494375
3
Third Amendment to Third A&R RPA
(Arch Coal)


